Citation Nr: 1002155	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as due to Methicillin-resistent 
Staphylococcus aureus.

3.  Entitlement to service connection for Methicillin-
resistant Staphylococcus aureus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 through June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
After a thorough review of the Veteran's claims file, the 
Board finds that remand is required because VA has not yet 
met its duties under the VCAA with regard to the Veteran's 
claims for entitlement to service connection for bilateral 
hearing loss, Methicillin-resistant Staphylococcus aureus 
(MRSA), and a psychiatric disorder.  

I.  Bilateral Hearing Loss

A review of the Veteran's claims file reveals that there are 
additional private medical treatment records identified by 
the record pertaining to the Veteran's claim for entitlement 
to service connection for bilateral hearing loss which have 
not been associated with the Veteran's claims file.


Specifically, during her October 2009 hearing before the 
Board, the Veteran reported that she was treated at Phillips 
Memorial Hospital and Good Samaritan Hospital for a hand 
injury incurred as a result of her impaired hearing.  
Although the Veteran indicated that she would obtain and 
submit the private medical treatment records, those records 
are not associated with the claims file and there is no 
indication that the identified records are unavailable.  
Thus, the RO should request all of the identified private 
medical treatment records.

II.  MRSA

The Veteran contends that she developed MRSA during active 
duty service, and that she has had recurrences of MRSA since 
separation from active duty service.  Specifically, during 
her October 2009 hearing before the Board, the Veteran 
testified that she has had repeated bouts of MRSA since 
service and that the bouts consist of small sores in the 
groin area which hurt, itch, and are aggravated by heat.  She 
noted that she has not sought medical treatment for her MRSA 
since service discharge because, prior to service discharge, 
she was provided with a prescription soap to use when 
outbreaks occur in order to prevent them from developing into 
boils.  She indicated that she has self-treated her MRSA with 
the prescription soap since service discharge.

Initially, the Board observes that the medical evidence of 
record does not reflect a diagnosis of MRSA after service 
discharge.  However, the Veteran has reported that she has 
continued to have symptoms of MRSA since service discharge.  
Although the Veteran was provided with a VA examination in 
November 2007 which did not indicate an active MRSA 
infection, based on the Veteran's testimony that she 
continues to have symptoms of MRSA, a VA examination should 
be conducted to determine whether the symptoms that the 
Veteran has been experiencing since service discharge are 
MRSA and whether a definitive diagnosis of MRSA is warranted.  
As there is a reported history of recurrence and remission of 
the Veteran's MRSA, the RO should attempt to schedule the 
examination during an active stage of the infection.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  If the VA 
examiner concludes that a diagnosis of MRSA is indicated, the 
examiner should also provide an opinion as to whether the 
Veteran's MRSA was caused or aggravated by active duty 
service.

III.  Psychiatric Disorder

With regard to the Veteran's claim for entitlement to service 
connection for a psychiatric disorder, the Board finds that 
this issue is inextricably intertwined with the Veteran's 
claim for entitlement to service connection for MRSA.  Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that 
issues are inextricably intertwined and must be considered 
together when a decision concerning one could have a 
significant impact on the other).  This is so because the 
Veteran contends that her current psychiatric disorder was 
aggravated by her MRSA.  Thus, in order to determine whether 
the Veteran's current psychiatric disorder was aggravated by 
a service-connected disorder, it must first be determined 
whether service connection for MRSA is warranted.  
Accordingly, these issues must be adjudicated together.

Accordingly, the case is remanded for the following action:

1.  After obtaining the appropriate 
authorizations, the RO must contact 
Phillips Memorial Hospital and Good 
Samaritan Hospital and request that they 
each provide all clinical records of their 
treatment of the Veteran.

2.  All attempts to secure the evidence 
listed above must be documented in the 
claims file.  If, after making reasonable 
efforts to obtain named records, such 
records cannot be obtained, the Veteran 
must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were made 
to obtain those records must be explained; 
and (c) any further action to be taken by 
VA with respect to the claims must be 
noted.  The Veteran and her representative 
must then be given an opportunity to 
respond.

3.  The Veteran must be afforded the 
appropriate VA examination to determine 
whether a diagnosis of MRSA is warranted, 
and if so, the etiology of the MRSA.  The 
examination must be scheduled during a 
flare-up of the Veteran's reported MRSA 
symptoms.  The examining facility must be 
fully informed of the unusual requirements 
in this case and communicate with the 
Veteran as necessary to maximize the 
likelihood of performing the examination 
during a flare-up of the claimed 
condition.  Appropriate instructions must 
be provided to the Veteran in this regard.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and postservice treatment records 
and after conducting an interview and 
physical examination of the Veteran, the 
VA examiner must state whether the Veteran 
currently has MRSA, and if so, whether her 
MRSA is related to her active duty 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is her responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and her representative.  After the Veteran 
and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

